705 S.E.2d 381 (2010)
STATE
v.
Larry MACKEY.
No. 520P10-1.
Supreme Court of North Carolina.
December 17, 2010.
Marc Bernstein, Special Deputy Attorney General, for State of North Carolina.
Geoffrey W. Hosford, Wilmington, for Mackey, Larry.
Peter S. Gilchrist, III, District Attorney, for State.
The following order has been entered on the motion filed on the 16th of December 2010 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference this the 17th of December 2010."